Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments and remarks filed 10/19/21.  Claims 1-5 and 7-/10 are pending with claim 1 in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. US 2019/0228141 A1 (previously cited) in view of Smith US 2017/0316626 A1 (previously cited) and Attar US 2019/0035042 A1.
Shimizu teaches:
With respect to claim 1, A computer-implemented method for generating an access code to an event (abstract; fig. 1; paragraph 0037), the method comprising: obtaining an access right to the event from an access provider (fig. 3, 4; paragraphs 0043, 0048); receiving a form of identification of a user comprising one or more biometric identifier; providing the identification of the user comprising the one or more biometric identifiers to the access provider to authenticate the user (fig. 1-2; paragraphs 0039-0041); and generating an access code (paragraphs 0052-0056) by: obtaining biometric data of the user (paragraph 0055); comparing the biometric data to the one or more biometric identifiers (paragraph 0056); and if the biometric data is approved, generating the access code (paragraph 0056).

Shimizu fails to specifically teach:
With respect to claim 1, the form of identification is a legal form of identification and the access code is a combination of the access right to the event, the user, and the mobile device.  

However, Smith teaches:
With respect to claim 1, the access code is a combination of the access right to the event, the user, and the mobile device.  

However, Attar teaches:


Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Shimizu to include data such as information related to a user, the mobile device and event information in the access code, as taught by Smith, as an obvious matter of design choice that allows a user to present a single QR code on a screen at access control points which helps speed up identification and authentication without requiring any hardware changes (paragraph 0019).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Shimizu to include a scanned license or passport for a ticketing system, as taught by Attar, as an obvious matter of design choice in order to validate the identity of a user thereby increasing security (paragraph 0025).

Shimizu as modified by Smith and Attar further teaches:
With respect to claim 2, The computer-implemented method according to claim 1, further comprising: the user providing the access code using the mobile device to an access code reader (paragraph 0063 of Shimizu); the access code reader verifying a validity of the access code (paragraph 0063 of Shimizu); and if the access code is approved, access to the event for the user is granted (paragraphs 0063-0064 of Shimizu).  

With respect to claim 3, The computer-implemented method according to claim 1, further comprising: providing the access code to the access provider for storage in an electronic computer database 

With respect to claim 4, The computer-implemented method according to claim 1, wherein the scanned legal form of identification issued to the user is a scanned digital form of one or more selected from the group consisting of: a legal license issued to the user to operate a vehicle; a travel document issued to the user by a government; a national identification issued to the user by a government; a military identification issued to the user by a government; a residence permit issued to the user by a government; 11MCI-108EP-US P06807-US-UTIL a birth certificate issued by a government; and a social security card issued to the user by a government (paragraph 0025 of Attar).  

With respect to claim 5, The computer-implemented method according to claim 1, wherein obtaining the access right to the event from the access provider comprises obtaining the access right from the access provider in exchange for payment (paragraph 043 of Shimizu).  

With respect to claim 7, The computer-implemented method according to claim 1, wherein the biometric data and the one or more biometric identifiers comprise a selection of one or more from the group consisting of: a physiological characteristic, a palm print, a blood vessel appearance, a measurement of a physical feature, geometry of a hand, a retina scan, a fingerprint, a signature, a face scan, a photograph of the user, DNA, an odor or scent, a behaviometric, a gait, a gaze, eye movement, a voice scan, a typing rhythm, and a tapping rhythm (paragraphs 0096-0097 of Shimizu).  



With respect to claim 9, The computer-implemented method according to claim 8, wherein: the 2-dimensional coded representation of the access code is an unencrypted QR code, an encrypted QR code, an EMV-compliant QR code, an EMV QRCPS-compliant QR code, a 2D barcode, a 2D dot code, a Micro QR code, an IQR code, a HCC2D code, an SQRC code, a FrameQR code, an Anato dot pattern, an Aztec code, a CrontoSign, a ColorCode, a Color Construct Code, a CyberCode, a d-touch, a DataGlyph, a Data Matrix, a Datastrip code, a Digimarc Barcode, a DotCode, a Dot Code, a DWCode, an EZcode, a High Capacity Color Barcode, a Han Xin Barcode, a HueCode, an InterCode, a MaxiCode, an MMCC, an MPQR code, a NexCode, a PDF417, a Qode, an AR Code, a ShotCode, a Snapcode, a SPARQCode, a VOICEYE, or any combination thereof (QR code 5; paragraph 0086 of Shimizu).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. US 2019/0228141 A1 (previously cited) in view of Smith US 2017/0316626 A1 (previously cited) and Attar US 2019/0035042 A1, as applied to claim 1 above, and further in view of Forbes US 20100219234 A1.
The teachings of Shimizu, Smith and Attar have been discussed above.
Shimizu as modified by Smith and Attar fails to specifically teach:
With respect to claim 10, The computer-implemented method according to claim 1, further comprising providing the access code using electrical contact, close coupling, electromagnetic radiation, NFC, RF, Bluetooth, WiFi, mobile data, LAN, USB, HTTP, HTTPS, FTP, or any combination thereof.

However, Forbes teaches:


Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Shimizu as modified by Smith and Attar to provide the access code using radio signals such as Bluetooth or WiFi, as taught by Forbes, as a secure, alternative means of communication that doesn’t require a line of sight scanning or displaying of a code on a user device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s newly added claim limitations are taught by newly added prior art of Attar as shown in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH